Citation Nr: 0504284	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

By rating decision dated in August 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was informed of this decision and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  In November 2001, the veteran 
sought to reopen his claim for service connection for PTSD.  
In a rating action dated in August 2002, the RO reopened the 
claim, but concluded that PTSD was not incurred in or 
aggravated by service.  Following the receipt of additional 
evidence, by rating decision dated in July 2003, the RO 
determined that the evidence received subsequent to the 
August 1993 decision was not new and material, and the claim 
for service connection for PTSD remained denied.  

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 1993, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

2.  The evidence received since the August 1993 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and provides a reasonable possibility of 
substantiating the claim for service connection for PTSD.  




CONCLUSION OF LAW

The evidence received since the August 1993 RO decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

The record contains the veteran's service medical records, VA 
outpatient treatment records, statements from friends and 
relatives of the veteran and his testimony at a hearing 
before the undersigned in December 2004.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim that new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.



Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for PTSD is the RO's 
determination of August 1993.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at the time of the prior denial, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.



The "old" evidence"

The service medical records are negative for complaints or 
findings pertaining to PTSD.  On a report of medical history 
in April 1968, the veteran denied frequent or terrifying 
nightmares, and depression or excessive worry.  A psychiatric 
evaluation on the separation examination in April 1968 was 
normal.  

The discharge certificate discloses that among the medals the 
veteran received were the Vietnamese Campaign Medal, the 
National Defense Service Medal and the Vietnamese Service 
Medal.  It was reported that he was a welder.  

The veteran was afforded a general medical examination by the 
VA in August 1969.  A psychiatric examination was normal.

The veteran submitted a claim for service connection for PTSD 
in November 1992.  He did not report any treatment either 
during service or thereafter for it.  

In a statement dated in November 1992, the veteran related 
that he had daily thoughts of his experiences in Vietnam.  He 
reported that he spent three months in Da Nang and that he 
would see helicopters shooting tracers every night.  He 
maintained that as a welder, he went into the field every day 
and that on many occasions, the Viet Cong took equipment from 
him.  He asserted that he became a walking zombie and that 
his captain ordered him to take rest and recuperation.  He 
alleged that he went into morgues and saw many bodies.  

Another statement dated in November 1992 shows that the 
veteran asserted that he saw many Americans killed, but that 
he did not remember any names.  He alleged that he handled 
body bags and that he was subjected to rocket or mortar 
attacks almost nightly.  

The RO decision of August 1993

By rating action dated in August 1993, the RO denied service 
connection for PTSD on the basis that no diagnosis of it had 
been made.


The additional evidence 

The veteran submitted a formal claim in February 2002 in 
support of his November 2001 request to reopen his claim for 
service connection for PTSD.  He indicated that he had been 
treated for PTSD from November to December 1988 at the VA 
facility in Brecksville, Ohio.  

VA outpatient treatment records dated from 2001 to 2003 have 
been associated with the claims folder.  The veteran reported 
in November 2001 that he had lingering emotional sequelae 
stemming from events that occurred while he was in Vietnam.  
He asserted that his base camp was blown up, that he 
witnessed the deaths of friends and other soldiers and that 
he was exposed to the grotesque.  Later that month, he shared 
some of his experiences in Vietnam that he felt contributed 
to his current depression and hypervigilance.  He spoke of 
working in the field and being one of the few welders.  He 
maintained that this made him a target, but that he felt 
vulnerable since he was not permitted to carry a weapon.  He 
described being treated unfairly when he did not respond 
immediately to a sergeant's command and that he was accused 
by his commanding officer of not following orders.  He 
claimed that he was threatened by both the sergeant and the 
commanding officer that he would be killed and that he "ran 
for his life" from that point to stay alive.  The assessment 
was PTSD.  

The veteran was seen in a VA outpatient treatment clinic in 
February 2002 and reported that his only previous psychiatric 
treatment was in 1988 when he was hospitalized when his 
business and marriage were failing, and he had been charged 
with sexual molestation.  The impression was PTSD by history, 
rule out Axis II.  

The veteran submitted a stressor statement in August 2002.  
He indicated that he was attached to the 85th maintenance 
battalion and that around October 1967, his unit was hit with 
incoming mortar.  He argued that the living quarters and 
equipment were destroyed.  He claimed that the following 
month he was dispatched to an artillery battery near the DMZ 
when he was stopped by the Viet Cong, ordered out of his 
truck and an enemy soldier butted him in the head with a 
rifle, rendering him unconscious.  He asserted that he was in 
fear of losing his life.  

The veteran was again seen in a VA outpatient treatment 
clinic in August 2003.  It was noted that he shared some of 
his experiences in Vietnam.  He related that following an 
incident he witnessed in which some men with whom he ate with 
on a daily basis were killed, when he returned from a period 
of R&R, he was assigned to drive an officer.  He maintains 
that the officer insisted that the veteran accompany him into 
the morgue weekly, and that this was very upsetting to him.  
He claims that there were many dead servicemen inside the 
morgue and that they were laid out on tables with visible 
wounds.  He alleged that he would become so upset that he 
vomited upon leaving the morgue.  

Received in December 2004 were statements from friends and 
relatives of the veteran.  In addition, a notarized statement 
was received from J.B.D.  He indicated that he had served 
with the veteran in Vietnam and that he could verify that the 
veteran experienced traumatic events while there.  He noted 
that he had also witnessed the traumatic events.  He noted 
that in August 1967, he was in Dong Ha and saw the veteran 
who looked to be in a daze.  He added that the veteran told 
him that he hated going to the morgue because the officer 
always made him go into the morgue.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

The Board denied the veteran's claim for service connection 
for PTSD on the basis that it had not been demonstrated 
following the veteran's discharge from service.  The 
additional evidence includes VA outpatient treatment records 
that reflect diagnoses of PTSD.  In addition, the Board 
points out that the veteran has also furnished a statement 
from a fellow serviceman who claims to have witnessed some of 
the veteran's stressors.  The additional evidence now shows 
the presence of a diagnosis of PTSD.  Thus, the evidence 
furnishes a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.  The Board 
acknowledges that a stressor has not been verified at this 
time.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD and, to this extent, 
the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for PTSD.  The Board 
notes that the veteran has indicated that he was hospitalized 
at the VAMC Brecksville from November to December 1988.  The 
report of this hospitalization has not been associated with 
the claims folder.  During the hearing before the 
undersigned, it was related that he saw a psychiatrist, 
apparently in 1988 in Akron, Ohio.  There is no indication in 
the record that the RO attempted to obtain this report.  

As noted above, the veteran has described various stressors 
that allegedly occurred in Vietnam.  He has not, however, 
provided sufficient information to provide verification that 
any of the stressors occurred.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding his in-
service stressors.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names, ranks, 
unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO should obtain any available 
unit records to confirm the reported 
stressors.  In addition, the RO should 
attempt to confirm if the veteran served 
with J.B.D., whose statement was received 
in December 2004.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the United States Armed 
Services Center for Unit Records 
Research, 7798 Cissna Road, Springfield, 
Virginia 22150 for confirmation of the 
reported stressors.

4.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, whether any reported stressor is 
consistent with such service.  If the 
veteran is deemed not to have engaged in 
combat with the enemy, the RO must then 
make the additional determination as to 
whether there is satisfactory evidence of 
the existence of events claimed as 
stressors in accordance with the guidance 
in Zarycki and Caluza.  In making this 
determination, the RO and the veteran are 
reminded that this is an adjudicatory and 
not a medical determination.  The fact 
that a VA examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder, to include reports of 
treatment at Brecksville VAMC from 
November to December 1988.

6.  Only if the veteran is determined by 
VA to have a confirmed stressor, should 
the veteran then be afforded a VA 
psychiatric examination to determine 
whether the veteran suffers from PTSD or 
any other psychiatric disorder and, if 
so, its nature and etiology.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should be 
requested to make a specific 
determination as to whether any of the 
events conceded by VA to have existed in 
service would be of a quality sufficient 
to produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by VA may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


